      Case 1:16-cv-06586-LAP Document 251 Filed 07/29/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN HUTTER,

                    Plaintiffs,
                                           No. 16 Civ. 6586 (LAP)
-against-
                                                     ORDER
COMMISSIONER DORA SCHRIRO, et
al.,

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

  Before the Court is the Defendants’ motion to continue the stay of

this action (dkt. no. 244) together with various discovery requests

and inquiries by Plaintiff (dkt. nos. 238, 241, 245).         Also before

the Court is Plaintiff’s motion to compel, Defendants’ opposition,

and Plaintiff’s reply.    (Dkt. nos.    228, 229, 230, & 234.)     All are

granted in part and denied in part.

       a. Discovery

  In an order dated April 7, 2020 (dkt. no. 236), Plaintiff was

ordered to, among other things, to inform the Court of: (1) the

relevance of documents dated after his release from          Department of

Corrections’ custody in September of 2014; (2) which documents he had

previously requested were not covered in affidavits submitted by

defense counsel; (3) which documents previously said to have been

lost have been produced by the defense; (4) why the motor vehicle

logs produced with respect to July 21, 2013-October 14, 2013 were not



                                    1
      Case 1:16-cv-06586-LAP Document 251 Filed 07/29/20 Page 2 of 7



responsive;    and   (5)   the   expenses   and   costs   he   was   requesting

reimbursement for.

  In his response (dkt. nos. 238 and 240), Plaintiff referred to

expenses of “parties that researched, made phone calls, and sent

money to Plaintiff in assistance to filing the motion to compel.”           He

also mentions telephone expenses and postage.             To the extent that

Plaintiff continues to seek reimbursement of such expenses, he shall

inform the Court of the basis for the request and shall be more

specific about the exact expenses.          The Court notes, however, that,

among the remedies for failure to comply with discovery obligations,

is reimbursement of expenses that would not otherwise have been

incurred.

  In his reply (dkt. no. 241), Plaintiff states that counsel has not

yet filed a notice of appearance with respect to the persons who are

subject to Plaintiff’s Notice to Compel, Ms. Brenda Cooke and Ms.

Laura Mello.    He also asks that Defendants be ordered to respond to

the subpoenas he has issued.

  Plaintiff also states that the Duty Roster ordered to be produced

(dkt. no.186) and the “[j]ob numbers, duty identifications, including

those of mod 2 in the RNDC,” ordered produced in dkt. no. 184, have

not been produced.

  Plaintiff also takes issue with Defendants’ search for records

identifying additional John Does.             As Plaintiff points out, the

Declaration of Correction Officer Israel Vega (dkt. no. 163-1) notes

at paragraph 4 that he “conducted searches for transportation records,

                                      2
        Case 1:16-cv-06586-LAP Document 251 Filed 07/29/20 Page 3 of 7



transportation     logbooks,   and   ambulance         logbooks,    related   to   the

transportation of inmates, on or about August 29, 2013, between

Elmhurst Hospital and Rikers Island.”             Similarly, the Declaration of

Correction Officer Alesia Cannon (dkt. no. 163-2) states at paragraph

4 that she “conducted searches for schedules of Correction Officers

assigned to the transportation of inmates, on or about August 29,

2013, between Elmhurst Hospital and Rikers Island.”                  Plaintiff thus

seems to be correct that Officers Vega and Cannon only looked at

records relating to transport personnel, not the other records that

would identify the other John Does.

  The documents attached as Exhibits C and D to Plaintiff’s reply

seem to indicate a discrepancy between the log pages initially

produced and some later-produced pages purporting to be the same and

perhaps initially said to be missing.              Specifically, “the new pages

of logbook records, number 106, 107, 108, are all from 2013, all of

them show a shield number, and are all the same records that were

being sought throughout the affidavits, that stated they can’t be

located” in the affidavit at dkt.no. 163-2.

  Mr.    Hutter    also   states   that,       other   than   the   Declarations   of

Officers Vega and Cannon, no other affidavits in support of the

Defendants’ motion to be relieved of further efforts to identify John

Does have been sent to him, as ordered (dkt. no. 186).

         b. Stay

  Defendants ask that the recently-expired stay be continued in light

of the COVID-19 pandemic.      Counsel notes that Law Department attorneys

                                           3
      Case 1:16-cv-06586-LAP Document 251 Filed 07/29/20 Page 4 of 7



are working remotely because of the pandemic and consequently do not

have access to the same assistance that they would have if they were

working from their offices. (See dkt. no. 244.) The Court recognizes

the case management issues created by the COVID-19 pandemic, but

notes that many attorneys have found ways successfully to manage

their cases despite those inconveniences.        Accordingly, counsel's

request to extend the blanket stay is denied and counsel shall proceed

with addressing the issues discussed in this order and with other

paper discovery. Depositions, however, will remain stayed.

        c. Motion to Compel

  Mr. Hutter has moved to compel production of certain documents

requested by subpoena, specifically, Employee Duty Rosters and EHPW

logbooks   (transportation    records).   Defendants   have   objected   to

producing those documents for time periods when Mr. Hutter was not

in custody and have proffered that certain other documents were

destroyed.

  As noted above, the Court has asked Mr. Hutter to explain why

documents created long after his release might be relevant, and he

has not done so.    Accordingly, Defendants’ objection to producing

documents from 2017 and 2019 is sustained.

  With respect to the Duty Rosters, Defendants point to dkt. no. 163

as an affidavit that those documents were lost in a flood. As noted

above, however, dkt. no. 163, relates to a search for transportation

records, not Duty Rosters (and not the Employee Legal Schedules

Defendants substitute for Duty Rosters.)     Accordingly, the motion is

                                    4
        Case 1:16-cv-06586-LAP Document 251 Filed 07/29/20 Page 5 of 7



granted with respect to Duty Rosters for 2013 and 2014 (but not 2017

or 2019).

  Finally, the Declarations of Officers Vega and Cannon do relate to

the unsuccessful search for transportation records, so the motion is

denied as to the transportation records.

  II.    CONCLUSION

  First, Counsel shall inform the Court promptly if they represent

Ms. Mello and/or Ms. Cooke.

  Plaintiff’s motion to compel (dkt. no. 228) is granted in part

and denied in part. Defendants shall produce to Plaintiff no later

than August 28, 2020, the Department of Corrections’ Duty Roster

for 2013 and 2014 and all affidavits filed in support of the City’s

requests to be relieved of further efforts to identify John Does

(other that those of Officers Vega and Cannon), as previously

ordered (dkt. no. 186).         The Court acknowledges that, in this

order, it changed the dates of the Duty Rosters required from 2013

and 2019 to 2013 and 2014 in light of Mr. Hutter’s release from

custody in September of 2014.         To the extent that there are no

additional affidavits in support of the motion, counsel shall file

an affidavit explaining why the search related only to the van

driver and not to the other John Does.

  Defendants shall also produce to Plaintiff no later than August

28 job numbers and duty identifications, including those for Mod

2 in the RNDC, for 2013 and 2014, as ordered in dkt. no. 184.


                                      5
         Case 1:16-cv-06586-LAP Document 251 Filed 07/29/20 Page 6 of 7



  Defendants shall submit, no later than August 17, an affidavit

explaining      the    apparent    discrepancies    Mr.   Hutter   identifies

between the documents attached as Exhibits C and D, including the

documents hand-numbered 106, 107, and 108, to his reply (dkt. no.

241), including why documents said to be missing became found.

  Counsel shall confer with Plaintiff and inform the Court by

letter no later than August 17 of the status of the responses to

the interrogatories propounded by Plaintiff (beginning at dkt.

nos. 120 and 161) and the subpoenas issued by Plaintiff (e.g.,

dkt. entries dated 10/2/19, 5/21/20, 6/16/20, 7/15/20).

  Defendants’ motion to extend the stay (dkt. no. 244) is granted

in part and denied in part.            The blanket stay on this action is

lifted and Defense counsel shall proceed with the matters set out

above    and    with   other   paper   discovery.    Depositions    shall   be

stayed.

  Finally, and in light of the above, the Court withdraws its

prior order relieving the City of further efforts to identify the

John Does (dkt. no. 136).

  The Clerk of the Court is respectfully directed to mail a copy

of this order to Mr. Hutter.

SO ORDERED.

Dated:         New York, New York
               July 29, 2020

                                  __________________________________
                                  LORETTA A. PRESKA

                                        6
Case 1:16-cv-06586-LAP Document 251 Filed 07/29/20 Page 7 of 7



                      Senior United States District Judge




                              7
